SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13D/A (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO § 240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO § 240.13D-2(a) UNDER THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 3) DIVIDEND AND INCOME FUND (Name of Issuer) Shares of Beneficial Interest (Title of Class of Securities) 25538A204 (CUSIP Number) John F. Ramirez, Esq. Bexil Securities LLC 11 Hanover Square New York, NY 10005 212-785-0900 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) June 20, 2014 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Sections 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box o. Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Section 240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The Information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 CUSIP No. 25538A204 Page1 of9 Pages 1 Names of Reporting Persons Bexil Securities LLC 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3 SEC Use Only 4 Source of Funds (See Instructions) AF 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Item 2(d) or 2(e) o 6 Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7 Sole Voting Power 0 8 Shared Voting Power 470,809 Shares 9 Sole Dispositive Power 0 10 Shared Dispositive Power 470,809 Shares 11 Aggregate Amount Beneficially Owned by Each Reporting Person 470,809 Shares 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (see Instructions) o 13 Percent of Class Represented by Amount in Row (11) 5.45% 14 Type of Reporting Person (See Instructions) BD 2 CUSIP No. 25538A204 Page 2 of9 Pages 1 Names of Reporting Persons Bexil Corporation 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3 SEC Use Only 4 Source of Funds (See Instructions) AF 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Item 2(d) or 2(e) o 6 Citizenship or Place of Organization Maryland Number of Shares Beneficially Owned by Each Reporting Person With 7 Sole Voting Power 0 8 Shared Voting Power 470,809 Shares 9 Sole Dispositive Power 0 10 Shared Dispositive Power 470,809 Shares 11 Aggregate Amount Beneficially Owned by Each Reporting Person 470,809 Shares 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (see Instructions) o 13 Percent of Class Represented by Amount in Row (11) 5.45 % 14 Type of Reporting Person (See Instructions) HC 3 CUSIP No. 25538A204 Page3 of9 Pages 1 Names of Reporting Persons Bexil American Mortgage Inc. 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3 SEC Use Only 4 Source of Funds (See Instructions) AF 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Item 2(d) or 2(e) o 6 Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7 Sole Voting Power 0 8 Shared Voting Power 0 Shares 9 Sole Dispositive Power 0 10 Shared Dispositive Power 0 Shares 11 Aggregate Amount Beneficially Owned by Each Reporting Person 0 Shares 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (see Instructions) o 13 Percent of Class Represented by Amount in Row (11) 0% 14 Type of Reporting Person (See Instructions) CO 4 CUSIP No. 25538A204 Page4 of9 Pages 1 Names of Reporting Persons Castle Mortgage Corporation 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3 SEC Use Only 4 Source of Funds (See Instructions) AF 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Item 2(d) or 2(e) o 6 Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7 Sole Voting Power 0 8 Shared Voting Power 0 Shares 9 Sole Dispositive Power 0 10 Shared Dispositive Power 0 Shares 11 Aggregate Amount Beneficially Owned by Each Reporting Person 0 Shares 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (see Instructions) o 13 Percent of Class Represented by Amount in Row (11) 0% 14 Type of Reporting Person (See Instructions) CO 5 CUSIP No. 25538A204 Page5 of9 Pages 1 Names of Reporting Persons Midas Securities Group, Inc. 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3 SEC Use Only 4 Source of Funds (See Instructions) AF 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Item 2(d) or 2(e) o 6 Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7 Sole Voting Power 0 8 Shared Voting Power 470,809 Shares 9 Sole Dispositive Power 0 10 Shared Dispositive Power 470,809 Shares 11 Aggregate Amount Beneficially Owned by Each Reporting Person 470,809 Shares 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (see Instructions) o 13 Percent of Class Represented by Amount in Row (11) 5.45 % 14 Type of Reporting Person (See Instructions) BD 6 CUSIP No. 25538A204 Page6 of9 Pages 1 Names of Reporting Persons Winmill & Co. Incorporated 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3 SEC Use Only 4 Source of Funds (See Instructions) AF 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Item 2(d) or 2(e) o 6 Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7 Sole Voting Power 0 8 Shared Voting Power 470,809 Shares 9 Sole Dispositive Power 0 10 Shared Dispositive Power 470,809 Shares 11 Aggregate Amount Beneficially Owned by Each Reporting Person 470,809 Shares 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (see Instructions) o 13 Percent of Class Represented by Amount in Row (11) 5.45 % 14 Type of Reporting Person (See Instructions) HC 7 CUSIP No. 25538A204 Page7 of 9 Pages 1 Names of Reporting Persons Winmill Family Trust 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3 SEC Use Only 4 Source of Funds (See Instructions) AF 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Item 2(d) or 2(e) o 6 Citizenship or Place of Organization New Hampshire Number of Shares Beneficially Owned by Each Reporting Person With 7 Sole Voting Power 0 8 Shared Voting Power 470,809 Shares 9 Sole Dispositive Power 0 10 Shared Dispositive Power 470,809 Shares 11 Aggregate Amount Beneficially Owned by Each Reporting Person 470,809 Shares 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (see Instructions) o 13 Percent of Class Represented by Amount in Row (11) 5.45 % 14 Type of Reporting Person (See Instructions) HC 8 CUSIP No. 25538A204 Page8 of9 Pages 1 Names of Reporting Persons Mark C. Winmill 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3 SEC Use Only 4 Source of Funds (See Instructions) AF 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Item 2(d) or 2(e) o 6 Citizenship or Place of Organization USA Number of Shares Beneficially Owned by Each Reporting Person With 7 Sole Voting Power 0 8 Shared Voting Power 470,809 Shares 9 Sole Dispositive Power 0 10 Shared Dispositive Power 470,809 Shares 11 Aggregate Amount Beneficially Owned by Each Reporting Person 470,809 Shares 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (see Instructions) o 13 Percent of Class Represented by Amount in Row (11) 5.45 % 14 Type of Reporting Person (See Instructions) IN 9 CUSIP No. 25538A204 Page9 of9 Pages 1 Names of Reporting Persons Thomas B. Winmill 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3 SEC Use Only 4 Source of Funds (See Instructions) AF, PF 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Item 2(d) or 2(e) o 6 Citizenship or Place of Organization USA Number of Shares Beneficially Owned by Each Reporting Person With 7 Sole Voting Power 8,575 Shares 8 Shared Voting Power 470,809 Shares 9 Sole Dispositive Power 8,575Shares 10 Shared Dispositive Power 470,809 Shares 11 Aggregate Amount Beneficially Owned by Each Reporting Person 479,384 Shares 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (see Instructions) o 13 Percent of Class Represented by Amount in Row (11) 5.54% 14 Type of Reporting Person (See Instructions) IN 10 Item 1. Security and Issuer. This Schedule 13D relates to the shares ofShares of Beneficial Interest("Shares") of Dividend and Income Fund(the “Issuer”). The principal executive offices of the Issuer are located at 11 Hanover Square, New York, NY 10005. Item 2. Identity and Background. (a)– (c)This Schedule 13D is being filed by the following (collectively, the “Reporting Persons”): Bexil Securities LLC (“BSL”) Maryland limited liability company Broker/dealer 11 Hanover Square, New York, NY 10005 Bexil Corporation (“BXLC”) Maryland corporation Holding company 11 Hanover Square, New York, NY 10005 Bexil American Mortgage Inc. ("BAM") Delaware corporation Holding company 10251 Vista Sorrento Parkway, Suite 225, San Diego, CA92121 Castle MortgageCorporation ("Castle") Delaware corporation Mortgage company 10251 Vista Sorrento Parkway, Suite 225, San Diego, CA92121 Midas Securities Group, Inc. (“MSG”) Delaware corporation Broker/dealer 11 Hanover Square, New York, NY 10005 Winmill & Co. Incorporated (“WCI”) Delaware corporation Holding company 11 Hanover Square, New York, NY 10005 Winmill Family Trust (the "Trust"), New Hampshire trust Holding company PO Box 4, Walpole, NH 03608 Mark C. Winmill 11 Hanover Square, New York, NY 10005 Thomas B. Winmill PO Box 4, Walpole, NH 03608 Additional information regarding the Reporting Persons filing this Schedule 13D is attached hereto as Exhibit A. (d)None. (e)None. (f)Mark C. Winmill and Thomas B. Winmill are citizens of the U.S.A. Item 3. Source and Amount of Funds or Other Consideration. BSL used working capital to acquire Shares. Thomas B. Winmill used personal funds to acquire his directly owned Shares. BXLC, MSG, WCI, the Trust, Thomas B. Winmill, and Mark C. Winmill may be deemed to have indirect beneficial ownership of Shares held by BSL, which each of them disclaim. Item 4. Purpose of Transaction. The Reporting Persons acquired the Shares for investment purposes.Since the last Schedule 13D/A filed by the Reporting Persons on February 15, 2013, Castle sold all of its Shares and the purpose of this amendment is to disclose such dispositions. Notwithstanding any of the foregoing, the Reporting Persons may at any time modify, change, abandon, or replace, some or all of the foregoing purposes and plans and discussions relating thereto or discontinue or re-continue such modifications, changes, abandonments, or replacements at any time. Item 5. Interest in Securities of the Issuer. (a) As of September 30, 2014, the Reporting Persons believe there are 8,645,484 shares of Shares of Beneficial Interest outstanding. As of such date, BSL may be deemed to be the beneficial owner of 470,809 Shares which constitute approximately 5.45% of the outstanding Shares. As of such date, BAM and Castle beneficially held noShares, BXLC, MSG, WCI, the Trust, and Mark C. Winmill may be deemed to be the beneficial owners of 470,809 Shares which constitute approximately 5.45% of the outstanding Shares, andThomas B. Winmill may be deemed to be the beneficial owner of 479,384 Shares which constitute approximately 5.54% of the outstanding Shares. BSL, BXLC, BAM, Castle, MSG, WCI, the Trust, and Mark C. Winmill disclaim beneficial ownership of the Shares held by Thomas B. Winmill. BXLC, BAM, Castle, MSG, WCI, the Trust, Thomas B. Winmill, and Mark C. Winmill disclaim beneficial ownership of the Shares held by BSL. (b) Power to vote and to dispose of the securities resides with the Reporting Persons. (c) Since June 1, 2014, the following transactions were effected in the Shares by the Reporting Persons: 11 Reporting Person Date Transaction Number of Shares Price per Share Where and How Transaction Effected Castle 6/4/2014 Sell New York Stock Exchange Castle 6/5/2014 Sell New York Stock Exchange Castle 6/6/2014 Sell New York Stock Exchange Castle 6/9/2014 Sell New York Stock Exchange Castle 6/11/2014 Sell New York Stock Exchange Castle 6/13/2014 Sell New York Stock Exchange Castle 6/16/2014 Sell New York Stock Exchange Castle 6/17/2014 Sell New York Stock Exchange Castle 6/18/2014 Sell New York Stock Exchange Castle 6/19/2014 Sell New York Stock Exchange Castle 6/20/2014 Sell New York Stock Exchange Castle 6/23/2014 Sell New York Stock Exchange Castle 6/24/2014 Sell New York Stock Exchange Castle 6/26/2014 Sell New York Stock Exchange Castle 6/30/2014 Sell New York Stock Exchange BSL
